 

Exhibit 10.32

 

MANDATORY REDEMPTION GUARANTY

 

This MANDATORY REDEMPTION GUARANTY (this “Guaranty”) is executed as of February
27, 2015, by AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership, AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a
Maryland corporation, having an office at c/o American Realty Capital, 405 Park
Avenue, New York, New York 10022, Nicholas S. Schorsch, an individual, William
M. Kahane, an individual, Edward M. Weil, Jr., an individual, and Peter M.
Budko, an individual (each of the foregoing, a “Guarantor”, and collectively,
“Guarantors”), for the benefit of W2007 EQUITY INNS SENIOR MEZZ, LLC, a Delaware
limited liability company, having an office at c/o Goldman Sachs Realty
Management, L.P., 6011 Connection Drive, Irving, Texas 75039 (together with its
successors and/or assigns, the “Class A Member”).

 

WITNESSETH:

 

WHEREAS, the Class A Member is prepared to make an investment (the “Investment”)
in ARC Hospitality Portfolio I Holdco, LLC, a Delaware limited liability company
(the “Company”), in the amount of $347,298,021.00 as described in the Amended
and Restated Limited Liability Company Agreement of the Company, of even date
herewith, among the Class A Member, American Realty Capital Hospitality
Portfolio Member, LP, a Delaware limited partnership (the “Class B Member”), and
William G. Popeo, as special member (as the same may be amended, modified or
supplemented from time to time, the “Operating Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Operating Agreement;

 

WHEREAS, each Guarantor acknowledges receipt and approval of copies of the
Operating Agreement and the other Transaction Documents;

 

WHEREAS, each Guarantor acknowledges that it owns, either directly or
indirectly, a beneficial interest in the Class B Member and, as a result of such
beneficial interest, will receive substantial economic and other benefits from
the Class A Member making the Investment in the Company; and

 

WHEREAS, the Class A Member is unwilling to make the Investment or to enter into
the Operating Agreement unless Guarantors agree to provide the indemnification,
representations, warranties, covenants and other matters described in this
Guaranty for the benefit of the Class A Member.

 

NOW, THEREFORE, as an inducement to the Class A Member to make the Investment,
enter into the Operating Agreement and become a Member of the Company, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:

 

 

 

 

ARTICLE 1
NATURE AND SCOPE OF GUARANTY

 

Section 1.1          Guaranty of Obligation.

 

(a)          Each Guarantor hereby irrevocably and unconditionally guarantees to
the Class A Member and its successors and assigns the payment and performance of
the Guaranteed Obligations (as defined below) as and when the same shall be due
and payable, whether by lapse of time, by acceleration of maturity or otherwise.
Each Guarantor hereby irrevocably and unconditionally covenants and agrees that
it is liable for the Guaranteed Obligations as a primary obligor.

 

(b)          As used herein, the term “Guaranteed Obligations” means (i) the
obligation of the Company to redeem or cause to be redeemed the Class A Member’s
Interest in full, and to pay in full the Redemption Price, upon the occurrence
of a Prohibited Transfer or upon the Class B Member ceasing to be Controlled,
directly or indirectly, by ARC OP, or ARC OP ceasing to be Controlled, directly
or indirectly by the REIT, or the REIT ceasing to be Controlled, directly or
indirectly, by AR Capital, LLC (excluding any Prohibited Transfer or change in
Control resulting from the foreclosure by any Senior Lender on any of the
Properties or any of the other collateral for the Senior Loans that is not
consented to by the Company or any of its Subsidiaries); (ii) the obligation of
the Company to pay to the Class A Member the QCR Redemption Amount in respect of
any Qualified Capital Raise upon the consummation of such Qualified Capital
Raise; and (iii) the obligation of the Company to pay to the Class A Member all
of the Net Financing Proceeds from the incurrence of any Additional Mezzanine
Loan by the Company or any of its Subsidiaries upon such incurrence; provided,
however, that in no event shall the Guarantors be liable under this Agreement
for an aggregate amount in excess of the sum of (i) the Redemption Price plus
(ii) all amounts due to the Class A Member pursuant to Section 1.7 hereof.

 

(c)          Notwithstanding anything to the contrary in this Guaranty or in any
of the other Transaction Documents, then Class A Member shall not be deemed to
have waived any right which the Class A Member may have under Section 506(a),
506(b), 1111(b) or any other provisions of the Bankruptcy Code to file a claim
for the full amount of the Redemption Price or to require that all collateral
shall continue to secure all of the obligations owed to the Class A Member in
accordance with the Transaction Documents.

 

Section 1.2          Nature of Guaranty. This Guaranty is an irrevocable,
absolute, continuing guaranty of payment and performance and not a guaranty of
collection. This Guaranty may not be revoked by any Guarantor and shall continue
to be effective with respect to any Guaranteed Obligations arising or created
after any attempted revocation by any Guarantor and after (if such Guarantor is
a natural person) such Guarantor’s death (in which event this Guaranty shall be
binding upon such Guarantor’s estate and such Guarantor’s legal representatives
and heirs). The fact that at any time or from time to time the Guaranteed
Obligations may be increased or reduced shall not release or discharge the
obligation of any Guarantor to the Class A Member with respect to the Guaranteed
Obligations. This Guaranty may be enforced by the Class A Member and any
subsequent holder of the Class A Member’s Interest and shall not be discharged
by the assignment of all or part of such Interest.

 

-2-

 

 

Section 1.3           Guaranteed Obligations Not Reduced by Offset. The
Guaranteed Obligations and the liabilities and obligations of Guarantors to the
Class A Member hereunder shall not be reduced, discharged or released because or
by reason of any existing or future offset, claim or defense of the Class A
Member, the Company, any Subsidiary or any other party against the Class B
Member or against payment of the Guaranteed Obligations, whether such offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

 

Section 1.4           Payment By Guarantors. If all or any part of the
Guaranteed Obligations shall not be punctually paid when due, whether at demand,
maturity, acceleration or otherwise, Guarantors shall, immediately upon demand
by the Class A Member and without presentment, protest, notice of protest,
notice of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, pay in lawful money
of the United States of America, the amount due on the Guaranteed Obligations to
the Class A Member at the Class A Member’s address as set forth herein. Such
demand(s) may be made at any time coincident with or after the time for payment
of all or part of the Guaranteed Obligations and may be made from time to time
with respect to the same or different items of Guaranteed Obligations. Such
demand shall be deemed made, given and received in accordance with the notice
provisions hereof.

 

Section 1.5           No Duty To Pursue Others. It shall not be necessary for
the Class A Member (and each Guarantor hereby waives any rights which such
Guarantor may have to require the Class A Member), in order to enforce the
obligations of Guarantors hereunder, first to (i) institute suit or exhaust its
remedies against the Company or others liable for the Guaranteed Obligations or
any other Person, including, without limitation, any general partner of any of
the foregoing which is a partnership, (ii) declare a Changeover Event,
(iii) enforce the Class A Member’s rights against any collateral which shall
ever have been given to secure the obligations owed to the Class A Member under
the Operating Agreement or the other Transaction Documents, (iv) enforce the
Class A Member’s rights against any other guarantors of the Guaranteed
Obligations, including, without limitation, any general partner of any of the
foregoing which is a partnership, (v) join the Class B Member, the Company or
any others liable on the Guaranteed Obligations in any action seeking to enforce
this Guaranty, (vi) exhaust any remedies available to the Class A Member under
the Transaction Documents, or (vii) resort to any other means of obtaining
payment of the Guaranteed Obligations, including, to the extent California law
is deemed to apply notwithstanding the choice of law set forth herein, any of
the foregoing which may be available to the Class A Member by virtue of
California Civil Code Sections 2845, 2849, and 2850. The Class A Member shall
not be required to mitigate damages or take any other action to reduce, collect
or enforce the Guaranteed Obligations.

 

Section 1.6           Waivers. Each Guarantor acknowledges receipt of copies of
the Operating Agreement and the other Transaction Documents and hereby waives
notice of (i) any loans or advances (including advances of Protective Capital)
made by the Class A Member to the Company, (ii) acceptance of this Guaranty,
(iii) any amendment of any Transaction Document or extension of the Mandatory
Redemption Date, (iv) the occurrence of any breach by the Class B Member or the
Company under the Operating Agreement or the other Transaction Documents or the
declaration of a Changeover Event, (v) the Class A Member’s transfer or
disposition of the Guaranteed Obligations, or any part thereof, (vi) protest,
proof of non-payment or default by the

 

-3-

 

 

Class B Member or the Company, or (vii) any other action at any time taken or
omitted by the Class A Member and, generally, all demands and notices of every
kind in connection with this Guaranty, the Transaction Documents, any documents
or agreements evidencing, securing or relating to any of the Guaranteed
Obligations and/or the obligations hereby guaranteed.

 

Section 1.7           Payment of Expenses. In the event that any Guarantor shall
breach or fail to timely perform any provisions of this Guaranty, Guarantors
shall, immediately upon demand by the Class A Member, pay the Class A Member all
reasonable out-of-pocket costs and expenses (including court costs and
reasonable attorneys’ fees) incurred by the Class A Member in the enforcement
hereof or the preservation of the Class A Member’s rights hereunder. The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.

 

Section 1.8           Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, the Class A Member must rescind
or restore any payment or any part thereof received by the Class A Member in
satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantors by the
Class A Member shall be without effect and this Guaranty shall remain (or shall
be reinstated to be) in full force and effect. It is the intention of the
Guarantors that Guarantors’ obligations hereunder shall not be discharged (other
than as expressly set forth herein) except by Guarantors’ performance of such
obligations and then only to the extent of such performance.

 

Section 1.9           Waiver and Postponement of Subrogation, Reimbursement and
Contribution. Notwithstanding anything to the contrary contained in this
Guaranty, each Guarantor hereby unconditionally and irrevocably agrees to
postpone the exercise of and, until the Redemption Price has been paid in full
(subject to the terms of Section 6.14 regarding reinstatement of this Guaranty),
does hereby irrevocably waive and defer any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantors’ rights to the rights of the Class A
Member), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from the Company or any of its Subsidiaries or
any other party liable to the Class A Member for the payment of any or all of
the Guaranteed Obligations for any payment made by Guarantors under or in
connection with this Guaranty or otherwise; provided that, for clarity, such
postponement and waiver shall only be in effect until the Redemption Price has
been paid in full (subject to the terms of Section 6.14 regarding reinstatement
of this Guaranty).

 

ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTORS’ OBLIGATIONS

 

To the extent permitted by applicable law, each Guarantor hereby consents and
agrees to each of the following and agrees that such Guarantor’s obligations
under this Guaranty shall not be released, diminished, impaired, reduced or
adversely affected by any of the following and waives any common law, equitable,
statutory or other rights (including, without limitation, rights to notice)
which such Guarantor might otherwise have as a result of or in connection with
any of the following:

 

-4-

 

 

Section 2.1           Modifications. Any renewal, extension, increase,
modification, alteration or rearrangement of all or any part of the Guaranteed
Obligations, the Operating Agreement, the Transaction Documents or any other
document, instrument, contract or understanding between Class B Member, any
Guarantor or the Company and the Class A Member or any other parties pertaining
to the Guaranteed Obligations or any failure of the Class A Member to notify
Guarantors of any such action.

 

Section 2.2           Adjustment. Any adjustment, indulgence, forbearance or
compromise that might be granted or given by the Class A Member to the Class B
Member, the Company or any Guarantor.

 

Section 2.3           Condition of Relevant Entities. The insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation, disability,
dissolution or lack of power of the Class B Member, the Company or any of its
Subsidiaries, any Guarantor or any other Person at any time liable for the
payment of all or part of the Guaranteed Obligations; or any sale, lease or
transfer of any or all of the assets of the Class B Member, any Guarantor, the
Company or any of the Subsidiaries, or any changes in the direct or indirect
shareholders, partners or members, as applicable, of the Class B Member, any
Guarantor or the Company or any of its Subsidiaries; or any reorganization of
the Class B Member, any Guarantor or the Company or any of its Subsidiaries.

 

Section 2.4           Invalidity of Guaranteed Obligations. The invalidity,
illegality or unenforceability of all or any part of the Guaranteed Obligations
or any document or agreement executed in connection with the Guaranteed
Obligations for any reason whatsoever, including, without limitation, the fact
that (i) the Guaranteed Obligations or any part thereof exceeds the amount
permitted by law, (ii) the act of creating the Guaranteed Obligations or any
part thereof is ultra vires, (iii) the officers or representatives executing the
Operating Agreement or the other Transaction Documents or otherwise creating the
Guaranteed Obligations acted in excess of their authority, (iv) the Guaranteed
Obligations violate applicable usury laws, (v) the Class B Member, any Guarantor
or the Company has valid defenses, claims or offsets (whether at law, in equity
or by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such Persons, (vi) the creation, performance or repayment of
the Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Operating Agreement or any of the other Transaction
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantors shall remain liable hereon regardless
of whether any the Class B Member, the Company or any other Person be found not
liable on the Guaranteed Obligations or any part thereof for any reason.

 

Section 2.5           Release of Obligors. Any full or partial release of the
liability of the Class B Member or the Company for the Guaranteed Obligations or
any part thereof, or of any co-guarantors, or of any other Person now or
hereafter liable, whether directly or indirectly, jointly, severally, or jointly
and severally, to pay, perform, guarantee or assure the payment of the
Guaranteed Obligations, or any part thereof, it being recognized, acknowledged
and agreed by each Guarantor that such Guarantor may be required to pay the
Guaranteed Obligations in full

 

-5-

 

 

without assistance or support from any other Person, and no Guarantor has been
induced to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons will be liable to pay or perform
the Guaranteed Obligations or that the Class A Member will look to other Persons
to pay or perform the Guaranteed Obligations.

 

Section 2.6           Other Collateral. The taking or accepting of any other
security, collateral or guaranty, or other assurance of payment, for all or any
part of the Guaranteed Obligations.

 

Section 2.7           Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

 

Section 2.8           Care and Diligence. The failure of the Class A Member or
any other party to exercise diligence or reasonable care in the preservation,
protection, enforcement, sale or other handling or treatment of all or any part
of any collateral, property or security, including, but not limited to, any
neglect, delay, omission, failure or refusal of the Class A Member (i) to take
or prosecute any action for the collection of any of the Guaranteed Obligations,
or (ii) to foreclose, or initiate any action to foreclose, or, once commenced,
prosecute to completion any action to foreclose upon any security therefor, or
(iii) to take or prosecute any action in connection with any instrument or
agreement evidencing or securing all or any part of the Guaranteed Obligations.

 

Section 2.9           Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by each Guarantor that such Guarantor is not entering into
this Guaranty in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the collateral for
the Guaranteed Obligations.

 

Section 2.10         Offset. Any existing or future right of offset, claim or
defense of the Class B Member or the Company against the Class A Member, or any
other party, or against payment of the Guaranteed Obligations, whether such
right of offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

 

Section 2.11         Merger. The reorganization, merger or consolidation of the
Class B Member, the Company or any of the Subsidiaries into or with any other
Person.

 

Section 2.12         Preference. Any payment by the Class B Member, the Company
or any Person to the Class A Member is held to constitute a preference under the
Bankruptcy Code or for any reason the Class A Member is required to refund such
payment or pay such amount to the Class B Member, the Company or such other
Person.

 

-6-

 

 

Section 2.13         Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Transaction Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantors or increases the likelihood that Guarantors
will be required to pay the Guaranteed Obligations pursuant to the terms hereof,
it being the unambiguous and unequivocal intention of Guarantors that such
Guarantors shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

To induce the Class A Member to enter into the Transaction Documents and to
invest in the Company, each Guarantor represents and warrants to the Class A
Member as follows:

 

Section 3.1           Benefit. Each Guarantor is an Affiliate of the Class B
Member, is the owner of a direct or indirect interest in the Class B Member and
has received, or will receive, direct or indirect benefit from the making of
this Guaranty with respect to the Guaranteed Obligations.

 

Section 3.2           Familiarity and Reliance. Each Guarantor is familiar with,
and has independently reviewed books and records regarding, the financial
condition of the Class B Member, the Company and the Subsidiaries and is
familiar with the value of any and all collateral intended to be created as
security for the payment of the Guaranteed Obligations; however, such Guarantor
is not relying on such financial condition or the collateral as an inducement to
enter into this Guaranty.

 

Section 3.3           No Representation By the Class A Member. Neither the Class
A Member nor any other party has made any representation, warranty or statement
to any Guarantor in order to induce such Guarantor to execute this Guaranty.

 

Section 3.4           Each Guarantor’s Financial Condition. As of the date
hereof, and after giving effect to this Guaranty and the contingent obligation
evidenced hereby, each Guarantor (a) is and intends to remain solvent, (b) has
and intends to have assets which, fairly valued, exceed its obligations,
liabilities (including contingent liabilities) and debts, and (c) has and
intends to have property and assets sufficient to satisfy and repay its
obligations and liabilities, including the Guaranteed Obligations.

 

Section 3.5           Legality. The execution, delivery and performance by each
Guarantor of this Guaranty and the consummation of the transactions contemplated
hereunder do not and will not contravene or conflict with any law, statute or
regulation whatsoever to which such Guarantor is subject, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the breach of, any indenture,
mortgage, charge, lien, contract, agreement or other instrument to which such
Guarantor is a party or which may be applicable to such Guarantor. This Guaranty
is a legal and binding obligation of each

 

-7-

 

 

Guarantor and is enforceable against such Guarantor in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to the enforcement of creditors’ rights.

 

Section 3.6           No Plan Assets. No Guarantor sponsors, is obligated to
contribute to, or is itself an “employee benefit plan,” as defined in Section
3(3) of ERISA, subject to Title I of ERISA, and none of the assets of any
Guarantor constitutes or will, until the Redemption Price has been paid in full
(subject to the terms of Section 6.14 regarding reinstatement of this Guaranty),
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. In addition, (a) no Guarantor is a “governmental
plan” within the meaning of Section 3(32) of ERISA and (b) transactions by or
with Guarantor are not subject to any state statute regulating investments of,
or fiduciary obligations with respect to, governmental plans. As of the date
hereof, none of the Guarantors, nor any member of a “controlled group of
corporations” (within the meaning of Section 414 of the Code) maintains,
sponsors or contributes to a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA).

 

Section 3.7           ERISA. No Guarantor shall engage in any transaction, other
than a transaction contemplated hereunder, which would cause any obligation, or
action taken or to be taken, hereunder (or the exercise by the Class A Member of
any of its rights under the Operating Agreement or the other Transaction
Documents) to be a non-exempt prohibited transaction under ERISA.

 

Section 3.8           Survival. All representations and warranties made by each
Guarantor herein shall survive the execution hereof.

 

ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS

 

Section 4.1           Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and liabilities of the Class B
Member, the Company or any of the Subsidiaries to any one or more of the
Guarantors, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of such Person thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be, created, or the manner in which they have been, or may
hereafter be, acquired by the applicable Guarantor or Guarantors. The Guarantor
Claims shall include, without limitation, all rights and claims of any one or
both of the Guarantors against the Class B Member, the Company or any of the
Subsidiaries (arising as a result of subrogation or otherwise) as a result of
payment of all or a portion of the Guaranteed Obligations by any Guarantor or
the Guarantors. Until the Redemption Price shall have been paid in full (subject
to the terms of Section 6.14 regarding reinstatement of this Guaranty), no
Guarantor shall receive or collect, directly or indirectly, from e Class B
Member, the Company, any of the Subsidiaries or any other Person obligated to
the Class A Member any amount upon the Guarantor Claims.

 

-8-

 

 

Section 4.2           Claims in Bankruptcy. In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceeding involving any Guarantor as a debtor, the Class A Member shall have
the right to prove its claim in any such proceeding so as to establish its
rights hereunder and receive directly from the receiver, trustee or other court
custodian dividends and payments which would otherwise be payable upon Guarantor
Claims. Each Guarantor hereby assigns such dividends and payments to the Class A
Member. Should the Class A Member receive, for application against the
Guaranteed Obligations, any dividend or payment which is otherwise payable to
any Guarantor and which, as between any the Class B Member or the Company and
any one or both of the Guarantors, shall constitute a credit against the
Guarantor Claims, then, upon payment to the Class A Member in full of the
Guaranteed Obligations, such Guarantor shall become subrogated to the rights of
the Class A Member to the extent that such payments to the Class A Member on the
Guarantor Claims have contributed toward the liquidation of the Guaranteed
Obligations, and such subrogation shall be with respect to that proportion of
the Guaranteed Obligations which would have been unpaid if the Class A Member
had not received dividends or payments upon the Guarantor Claims.

 

Section 4.3           Payments Held in Trust. Notwithstanding anything to the
contrary contained in this Guaranty, in the event that any Guarantor should
receive any funds, payments, claims and/or distributions which are prohibited by
this Guaranty, such Guarantor agrees to hold in trust for the Class A Member an
amount equal to the amount of all funds, payments, claims and/or distributions
so received and not previously paid to the Class A Member, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims and/or distributions so received except to pay such funds, payments,
claims and/or distributions promptly to the Class A Member, and such Guarantor
covenants promptly to pay the same to the Class A Member.

 

Section 4.4           Liens Subordinate. Each Guarantor agrees that any liens,
security interests, judgment liens, charges or other encumbrances upon the
assets of the Class B Member, the Company or any of the Subsidiaries securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon such Person’s assets securing payment of the Guaranteed Obligations,
regardless of whether such encumbrances in favor of any Guarantor or the Class A
Member presently exist or are hereafter created or attach. Without the prior
written consent of the Class A Member, until the Redemption Price shall have
been paid in full (subject to the terms of Section 6.14 regarding reinstatement
of this Guaranty), no Guarantor shall (i) exercise or enforce any creditor’s
rights it may have against the Class B Member, the Company or any of the
Subsidiaries, or (ii) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceedings (judicial or otherwise, including, without
limitation, the commencement of, or the joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any liens,
mortgages, deeds of trust, security interests, collateral rights, judgments or
other encumbrances on the assets of the Class B Member, the Company or any of
the Subsidiaries held by any Guarantor.

 

-9-

 

 

ARTICLE 5
COVENANTS

 

Section 5.1          Definitions. As used in this Article 5, the following terms
shall have the respective meanings set forth below:

 

(a)          “GAAP” shall mean generally accepted accounting principles,
consistently applied.

 

(b)          “IFRS” shall mean the International Financial Reporting Standards.

 

(c)          “Liquid Assets” shall mean any of the following, but only to the
extent owned individually, free of all security interests, liens, pledges,
charges or any other encumbrance: (a) cash (excluding proceeds of the Properties
that have not been distributed by the Company), (b) certificates of deposit
(with a maturity of two years or less) issued by, or savings account with, any
Approved Bank or other bank or other financial institution reasonably acceptable
to the Class A Member, (c) marketable securities listed on a national or
international exchange reasonably acceptable to the Class A Member (it being
understood, without limitation of the foregoing, that the New York Stock
Exchange and NASDAQ shall be deemed acceptable to the Class A Member), marked to
market, (d) U.S. Obligations or (e) aggregate availability under unencumbered,
unfunded capital commitments that any Guarantor may unconditionally draw from
any of its partners.

 

(d)          “Net Worth” shall mean, as of a given date, (i) a Person’s total
assets as of such date (without regard to the Properties or any equity therein)
less (ii) such Person’s total liabilities as of such date (exclusive of any
liability under the Mortgage Loan Documents and the First Mezzanine Loan
Documents), determined in accordance with GAAP or IFRS.

 

-10-

 

 

Section 5.2          Covenants. Until the Redemption Price and the Guaranteed
Obligations have been paid in full (subject to the terms of Section 6.14
regarding reinstatement of this Guaranty), Guarantors shall collectively and not
individually maintain (x) an aggregate Net Worth of not less than
$250,000,000.00 (the “Net Worth Threshold”) and (y) aggregate Liquid Assets of
not less than $20,000,000.00 (the “Liquid Assets Threshold”).

 

Section 5.3          Release of Guarantors. At any time prior to the declaration
of a Changeover Event, Guarantors shall be entitled to request and the Class A
Member agrees to grant the release of any Guarantor from its obligations
hereunder so long as, following such release, the remaining Guarantor(s)
collectively and not individually continue(s) to satisfy the Net Worth Threshold
and Liquid Assets Threshold requirements set forth in Section 5.2 hereof (for
the avoidance of doubt excluding the Net Worth and Liquid Assets of the
Guarantor being released). In connection with any release of a Guarantor
pursuant to this Section 5.3, the Class A Member shall execute and deliver a
release of such Guarantor from all liability in respect of the Guaranteed
Obligations.

 

Section 5.4          Financial Statements. Each Guarantor shall deliver to the
Class A Member:

 

(a)          within 120 days after the end of each fiscal year of such
Guarantor, a complete copy of such Guarantor’s annual financial statements in
the form delivered to such guarantor’s limited partners, together with a
certificate of the general partner of such Guarantor certifying that, to the
best of the signer’s knowledge, such annual financial statements fairly present
the financial condition and results of the operations of such Guarantor;

 

(b)          within 90 days after the end of each fiscal quarter of such
Guarantor, financial statements in the form delivered to such Guarantor’s
limited partners, together with a certificate of the general partner of such
Guarantor certifying that, to the best of the signer’s knowledge, such quarterly
financial statements fairly present the financial condition and results of the
operations of such Guarantor in a manner consistent with GAAP (subject to
year-end adjustments) or IFRS; and

 

(c)          20 days after request by the Class A Member, such other financial
information with respect to such Guarantor as the Class A Member may reasonably
request.

 

(d)          No individual Guarantor shall have any obligation to deliver
financial statements under this Guaranty.

 

ARTICLE 6
MISCELLANEOUS

 

Section 6.1          Waiver. No failure to exercise, and no delay in exercising,
on the part of the Class A Member, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights of the
Class A Member hereunder shall be in addition to all other rights provided by
law. No modification or waiver of any provision of this Guaranty, nor any
consent to any departure therefrom, shall be effective unless in writing and no
such consent or waiver shall extend beyond the particular case and purpose
involved. No notice or demand given in any

 

-11-

 

 

case shall constitute a waiver of the right to take other action in the same,
similar or other instances without such notice or demand.

 

Section 6.2           Notices. All notices, demands, requests, consents,
approvals or other communications (any of the foregoing, a “Notice”) required,
permitted or desired to be given hereunder shall be in writing and shall be sent
by telefax (with answer back acknowledged) or by registered or certified mail,
postage prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 6.2. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by telefax if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

 

If to the Class A   Member: c/o Goldman Sachs Realty Management, L.P.   6011
Connection Drive   Irving, Texas 75039   Attn:  Greg Fay   Facsimile No.:  (972)
368-3699   Telephone No.:  (972) 368-2743     with copies to: Whitehall Street
Global Real Estate Limited Partnership 2007   c/o Goldman, Sachs & Co.   200
West Street   New York, New York 10282   Attn:  Chief Financial Officer  
Facsimile No.:  (212) 357-5505   Telephone No.: (212) 902-5520     and: Sullivan
& Cromwell LLP   125 Broad Street   New York, New York 10004  
Attention:  Anthony J. Colletta, Esq.   Facsimile No. (212) 291-9029   Telephone
No.:  (212) 558-4608     If to Guarantors: c/o American Realty Capital   405
Park Avenue   New York, New York 10022   Attn: Jon Mehlman   Facsimile
No.:  (212) 421-5799     Telephone No.: (646) 626-8857

 

-12-

 

 

with a copy to: c/o American Realty Capital   405 Park Avenue   New York, New
York 10022   Attn: Michael Ead   Facsimile No.:  (212) 421-5799   Telephone No.:
(646) 381-0604

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.

 

Section 6.3           Governing Law; Jurisdiction; Service of Process. (a) THIS
GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH GUARANTOR AND
ACCEPTED BY THE CLASS A MEMBER IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY AND/OR THE OTHER TRANSACTION DOCUMENTS, AND THIS GUARANTY
AND THE OTHER TRANSACTION DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE CLASS A MEMBER OR ANY
GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT THE CLASS A
MEMBER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.

 

-13-

 

 

EACH GUARANTOR AGREES THAT SERVICE OF PROCESS UPON SUCH GUARANTOR AT THE ADDRESS
FOR SUCH GUARANTOR SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO SUCH GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH GUARANTOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH GUARANTOR (I) SHALL GIVE
PROMPT NOTICE TO THE CLASS A MEMBER OF ANY CHANGE IN THE ADDRESS FOR SUCH
GUARANTOR SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF SUCH GUARANTOR CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK. NOTHING CONTAINED HEREIN SHALL AFFECT THE
RIGHT OF THE CLASS A MEMBER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR
IN ANY OTHER JURISDICTION.

 

Section 6.4           Invalid Provisions. If any provision of this Guaranty is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Guaranty, such provision shall be fully
severable and this Guaranty shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Guaranty,
and the remaining provisions of this Guaranty shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Guaranty, unless such continued
effectiveness of this Guaranty, as modified, would be contrary to the basic
understandings and intentions of the parties as expressed herein.

 

Section 6.5           Amendments. This Guaranty may be amended only by an
instrument in writing executed by the party(ies) against whom such amendment is
sought to be enforced.

 

Section 6.6           Parties Bound; Assignment. This Guaranty shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Any assignee or
transferee of the Class A Member shall be entitled to all the benefits afforded
to the Class A Member under this Guaranty. No Guarantor shall have the right to
assign or transfer its rights or obligations under this Guaranty without the
prior written consent of the Class A Member, and any attempted assignment
without such consent shall be null and void.

 

Section 6.7           Headings. Section headings are for convenience of
reference only and shall in no way affect the interpretation of this Guaranty.

 

Section 6.8           Recitals. The recitals and introductory paragraphs hereof
are a part hereof, form a basis for this Guaranty and shall be considered prima
facie evidence of the facts and documents referred to therein.

 

-14-

 

 

Section 6.9           Counterparts. To facilitate execution, this Guaranty may
be executed in as many counterparts as may be convenient or required. It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

Section 6.10         Rights and Remedies. If any Guarantor becomes liable for
any indebtedness owing by any the Class B Member or the Company to the Class A
Member, by endorsement or otherwise, other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby and the rights
of the Class A Member hereunder shall be cumulative of any and all other rights
that the Class A Member may ever have against Guarantor. The exercise by the
Class A Member of any right or remedy hereunder or under any other instrument,
or at law or in equity, shall not preclude the concurrent or subsequent exercise
of any other right or remedy.

 

Section 6.11         Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE
AGREEMENT OF GUARANTORS AND THE CLASS A MEMBER WITH RESPECT TO GUARANTORS’
GUARANTY OF THE GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY
GUARANTORS AND THE CLASS A MEMBER AS A FINAL AND COMPLETE EXPRESSION OF THE
TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN GUARANTORS AND THE CLASS
A MEMBER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS GUARANTY. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTORS AND
THE CLASS A MEMBER.

 

Section 6.12         Waiver of Right To Trial By Jury. EACH GUARANTOR AND THE
CLASS A MEMBER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE OPERATING AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH GUARANTOR
AND THE CLASS A MEMBER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH

 

-15-

 

 

IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER PARTIES.

 

Section 6.13         Cooperation. Each Guarantor acknowledges that the Class A
Member and its successors and assigns may (subject to Section 9.2 of the
Operating Agreement) (i) sell this Guaranty and the other Transaction Documents
and/or the Class A Member’s Interest to one or more investors, (ii) deposit this
Guaranty and the other Transaction Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iii) otherwise sell the Class A Member’s Interest or one or more interests
therein to investors (the transactions referred to in clauses (i) through (iii)
are hereinafter each referred to as “Secondary Market Transaction”). Each
Guarantor shall at no cost to any Guarantor, cooperate with the Class A Member
in effecting any such Secondary Market Transaction and shall provide (or cause
the Class B Member, the Company and/or the Subsidiaries to provide) such
information and materials as may be reasonably requested by the Class A Member
in connection with such Secondary Market Transaction.

 

Section 6.14         Reinstatement in Certain Circumstances. If at any time any
payment of the Class A Return, the Unrecovered Capital or any other amount
payable by the Company or the Class B Member under the Operating Agreement or
the other Transaction Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of the Company or the
Class B Member or otherwise, Guarantors’ obligations hereunder with respect to
such payment shall be reinstated as though such payment had been due but not
made at such time.

 

Section 6.15         Exculpation of Certain Persons. Notwithstanding anything to
the contrary contained in this Guaranty or any other Transaction Document, no
direct or indirect shareholder, partner, member, principal, Affiliate (other
than the Class B Member and the Company), employee, officer, trustee, director,
agent or other representative of a Guarantor and/or of any of its Affiliates
(each, a “Related Party”) shall have any personal liability for, nor be joined
as party to, any action with respect to payment, performance or discharge of any
covenants, obligations, or undertakings of any Guarantor under this Guaranty,
and by acceptance hereof, the Class A Member for itself and its successors and
assigns irrevocably waives any and all right to sue for, seek or demand any such
damages, money judgment, deficiency judgment or personal judgment against any
Related Party under or by reason of or in connection with this Guaranty; except
that any Related Party that is a party to any Transaction Document or any other
separate written guaranty, indemnity or other agreement given by such Related
Party in connection with the Investment shall remain fully liable therefor and
the foregoing provisions shall not operate to limit or impair the liabilities
and obligations of such Related Parties or the rights and remedies of the Class
A Member thereunder.

 

Section 6.16         Gender; Number; General Definitions. Unless the context
clearly indicates a contrary intent or unless otherwise specifically provided
herein, (a) words used in this Guaranty may be used interchangeably in the
singular or plural form, (b) any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, (c) the word “the Class A
Member” shall mean “the Class A Member and any subsequent holder of the Class A
Member’s Interest”, (d) the word “Properties” shall include any portion of any
of the Properties and any interest therein, and (e) the phrases “attorneys’
fees”, “legal fees” and “counsel fees”

 

-16-

 

 

shall include any and all attorneys’, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels, incurred or paid by the Class A Member in
protecting its interest in the Company (including any Protective Capital
advances by the Class A Member) and/or in enforcing its rights hereunder.

 

Section 6.17        Joint and Several. The obligations of each Guarantor
hereunder are joint and several.

 

Section 6.18        Certain California State Specific Provisions.

 

(a)          To the extent California law applies, nothing herein shall be
deemed to limit the right of the Class A Member to recover in accordance with
California Code of Civil Procedure Section 736 (as such Section may be amended
from time to time), any costs, expenses, liabilities or damages, including
reasonable attorneys’ fees and costs, incurred by the Class A Member and arising
from any covenant, obligation, liability, representation or warranty contained
in any indemnity agreement given to the Class A Member, or any order, consent
decree or settlement relating to the cleanup of Hazardous Substances (as defined
in the Environmental Indemnity Agreement) or any other “environmental provision”
(as defined in such Section 736) relating to any Property or any portion
thereof.

 

(b)          To the extent California law applies, in addition to and not in
lieu of any other provisions of this Guaranty (provided, however, that in the
case of any conflict or inconsistency between the provisions of this Section
6.18(b) and the other provisions of this Guaranty as to any subject matter
described in this Section 6.18(b), such other provisions shall control), each
Guarantor represents, warrants and covenants as follows:

 

(c)          The obligations of each Guarantor under this Guaranty shall be
performed without demand by the Class A Member and shall be unconditional
irrespective of the genuineness, validity, regularity or enforceability of any
of the Operating Agreement or any of the other Transaction Documents, and
without regard to any other circumstance which might otherwise constitute a
legal or equitable discharge of a surety or a guarantor. Each Guarantor hereby
waives any and all benefits and defenses under California Civil Code
Section 2810 and agrees that by doing so such Guarantor shall be liable even if
neither the Company nor the Class B Member had no liability at the time of
execution of the Transaction Documents, or thereafter ceases to be liable. Each
Guarantor hereby waives any and all benefits and defenses under California Civil
Code Section 2809 and agrees that by doing so such Guarantor’s liability may be
larger in amount and more burdensome than that of the Company or any of its
Subsidiaries. Each Guarantor hereby waives the benefit of all principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms of this Guaranty and agrees that such Guarantor’s obligations
shall not be affected by any circumstances, whether or not referred to in this
Guaranty which might otherwise constitute a legal or equitable discharge of a
surety or a guarantor. Each Guarantor hereby waives the benefits of any right of
discharge under any and all statutes or other laws relating to guarantors or
sureties and any other rights of sureties and guarantors thereunder.

 

(d)          In accordance with Section 2856 of the California Civil Code, each
Guarantor hereby waives all rights and defenses arising out of an election of
remedies by the

 

-17-

 

 

Class A Member even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for guaranteed obligations, has destroyed
or otherwise impaired such Guarantor’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise. Each Guarantor hereby authorizes and empowers the
Class A Member to exercise, in its sole and absolute discretion, any right or
remedy, or any combination thereof, which may then be available, since it is the
intent and purpose of each Guarantor that the obligations under this Guaranty
shall be absolute, independent and unconditional under any and all
circumstances. Specifically, and without in any way limiting the foregoing, each
Guarantor hereby waives any rights of subrogation, indemnification, contribution
or reimbursement arising under Sections 2846, 2847, 2848 and 2849 of the
California Civil Code or any other right of recourse to or with respect to the
Company or any of its Subsidiaries, any general partner, member or other
constituent of the Company or any of its Subsidiaries, any other person
obligated to the Class A Member with respect to the matters set forth herein, or
the assets or property of any of the foregoing until the Redemption Price has
been paid in full and all obligations of the Company and its Affiliates under
the Transaction Documents have been fully performed, and there has expired the
maximum possible period thereafter during which any payment made by the Company
or others to the Class A Member with respect to such obligations could be deemed
a preference under the United States Bankruptcy Code. In connection with the
foregoing, subject to the foregoing limitations, each Guarantor expressly waives
any and all rights of subrogation against the Company and each of its
Subsidiaries, and each Guarantor hereby waives any rights to enforce any remedy
which the Class A Member may have against the Company or any of its
Subsidiaries.

 

(e)          In addition to and without in any way limiting the foregoing, each
Guarantor hereby subordinates any and all indebtedness of the Company and each
Subsidiary now or hereafter owed to any Guarantor to all the indebtedness of the
Company or any Subsidiary to the Class A Member and agrees with the Class A
Member that until the Redemption Price has been paid in full and all obligations
owed to the Class A Member under the Transaction Documents have been fully
performed, and there has expired the maximum possible period thereafter during
which any payment made by the Company or others to the Class A Member with
respect to such obligations could be deemed a preference under the United States
Bankruptcy Code, no Guarantor shall demand or accept any payment of principal or
interest from the Company or any of its Subsidiaries or claim any offset or
other reduction of any Guarantor’s obligations hereunder because of any such
indebtedness. If any amount shall nevertheless be paid to an Guarantor by the
Company or any Subsidiary or another guarantor prior to payment in full of the
Redemption Price, such amount shall be held in trust for the benefit of the
Class A Member and shall forthwith be paid to the Class A Member to be credited
and applied to the Unrecovered Capital. Further, no Guarantor shall have any
right of recourse against the Class A Member by reason of any action the Class A
Member may take or omit to take under the provisions of this Guaranty or under
the provisions of any of the Transaction Documents. Without limiting the
generality of the foregoing, each Guarantor hereby waives, to the fullest extent
permitted by law, diligence in collecting the obligations owed to the Class A
Member under the Transaction Documents, presentment, demand for payment,
protest, all notices with respect to the Operating Agreement, this Guaranty, or
any other Transaction Document which may be required by statute, rule of law or
otherwise to preserve the Class A Member’s rights against such Guarantor under
this Guaranty, including, but not limited to, notice

 

-18-

 

 

of acceptance, notice of any amendment of the Transaction Documents, notice of
the occurrence of any default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest, and
notice of the incurring by the Company or any of its Subsidiaries of any
obligation or indebtedness.

 

(f)          Without limiting the foregoing, but subject to the same limitations
set forth above, each Guarantor waives (i) all rights of subrogation,
reimbursement, indemnification, and contribution and any other rights and
defenses that are or may become available to any Guarantor by reason of
California Civil Code Sections 2787 to 2855, inclusive, including any and all
rights or defenses such Guarantor may have by reason of protection afforded to
the Company or any of its Subsidiaries with respect to any of the obligations of
any Guarantor under this Guaranty by reason of a nonjudicial foreclosure or
pursuant to the antideficiency or other laws of the State of California limiting
or discharging the obligations of the Company or any of its Subsidiaries.
Without limiting the generality of the foregoing, each Guarantor hereby
expressly waives any and all benefits under California Code of Civil Procedure
Section 726 (which Section, if such Guarantor had not given this waiver, among
other things, would otherwise require the Class A Member to exhaust all of its
security before a personal judgment could be obtained for a deficiency).

 

(g)          Likewise, each Guarantor waives (i) any and all rights and defenses
available to such Guarantor under California Civil Code Sections 2899 and 3433;
and (ii) any rights or defenses such Guarantor may have with respect to its
obligations as a guarantor by reason of any election of remedies by the Class A
Member. These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

 

[NO FURTHER TEXT ON THIS PAGE.]

 

-19-

 

 

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the day and
year first above written.

 

  GUARANTORS:       AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP,
L.P.           By: American Realty Capital Hospitality Trust, Inc., its general
partner             By:         Name:  Jonathan Mehlman       Title: CEO and
President           American Realty Capital Hospitality Trust, Inc.          
By:       Name:  Jonathan Mehlman     Title: CEO and President

 

[Signatures continue on next page]

 

Signature Page to Mandatory Redemption Guaranty (Pool I Preferred)

 

 

 

 

  NICHOLAS S. SCHORCSH           Name: Nicholas S. Schorsch  

 

[Signatures continue on next page]

 

Signature Page to Mandatory Redemption Guaranty (Pool I Preferred)

 

 

 

 

  WILLIAM M. KAHANE           Name: William M. Kahane  

 

[Signatures continue on next page]

 

Signature Page to Mandatory Redemption Guaranty (Pool I Preferred)

 

 

 

 

  EDWARD M. WEIL, JR.           Name:  Edward M. Weil, Jr.

 

[Signatures continue on next page]

 

Signature Page to Mandatory Redemption Guaranty (Pool I Preferred)

 

 

 

 

  PETER M. BUDKO           Name:  Peter M. Budko

 

Signature Page to Mandatory Redemption Guaranty (Pool I Preferred)

 

 

 

